Order entered March 6, 2020




                                    In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                             No. 05-20-00279-CV

                  IN RE CHRIS CARTER, ET AL, Relators

          Original Proceeding from the 14th Judicial District Court
                           Dallas County, Texas
                    Trial Court Cause No. DC-19-07054

                                    ORDER
                   Before Justices Myers, Molberg, and Evans

      Before the Court is relators’ March 2, 2020 petition for immediate writ of

injunction. The Court requests a response from real parties in interest and

respondent, if any, by March 16, 2020.


                                           /s/   LANA MYERS
                                                 JUSTICE